DETAILED ACTION
Claim Objections
Claim 11 and 19 objected to because of the following informalities:  
The limitation “being able to control an amount of heat that strikes sports turf when the radiant heater is positioned above the sports turf by only regulating heat output of the IR radiant heater”, is unclear. 
The limitation “sports turf” has improper antecedent basis, as it should be “the sports turf”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, 18-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 19 recite the limitation “able to control an amount of heat that strikes sports turf… by only regulating heat output of the IR radiant heater” is entirely unclear. 
First, the term “heat that strikes” is an unclear limitation. “Strikes” is not a property of heat. After reviewing the specification, the Examiner believes the term should be “transmitted” or “radiated”. The Examiner has interpreted the term to read “radiated” as that is how an IR heater emits heat, and as the IR heater is incapable of controlling any other heat. E.g. “the control unit being able to control an amount of heat transmitted to the sports turf” is a function 
The term “only” in the limitation further obfuscates the claim. It is unclear the functional relationship between the control unit and the heat transmitted to the sports turf. I.e, in Applicant invention the device transmits heat via the IR radiant heater, the sets of LEDs, and byproduct heat from the power source, electrical wiring and current, processing, etc. 
Specifically, the control unit can only control the amount of heat emitted by the IR radiant heater, it cannot control any other form of heat that strikes the sports turf. 
Claim 19 is objected for the same reasons, “solely” being the term at issue. 

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 2013/0294065) in view of Szeto (U.S. 2016/0262313). 
Regarding claim 11, Wells teaches a light-emitting device for promoting grass growth, in sports turf comprising (see abstract, for plant growth, see p. 0113 can be matched to the spectrum of a specific plant), at least one board  (see fig. 5f support structure 106a) containing a plurality of sets of LEDs (102, see p. 0071 contains at least two sets of LEDs, one being red and 
a control unit (see p. 0070, controller), and a power source (power source) connected to the control unit and the at least one LED board, 
an IR radiant heater having a power dimmer connected to the control unit (IR LED array 124), the control unit being able to control an amount of heat that is radiated to the sports turf when the radiant heater is positioned above the sports turf by only regulating heat output of the IR radiant heater (see p. 0202 potentiometer), 
wherein the control unit (see fig. 12b, controls each LED subarray individually) has at least three channels (see fig. 5f, each sub array independently controllable, LED sub-arrays 120-124), each channel capable of controlling power to LEDs in at least one of the plurality of sets of LEDs and no two channels of the at least three channels are capable of controlling porter to the same LEDs (see p. 0070 controller selectively controls sub-arrays, see p. 0080 variable wavelength, see p. 0083 each sub array has variable power, see p. 0070 “controller 130 selectively controls the operation of the LEDs of LED array 102, each channel is independent of the others).
Wells does not teach that the board is an LED board. 
Szeto teaches that the board is an LED board (circuit board substrates and driver board 46). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the circuit board structure of Szeto to support the light emitting diodes of Wells as a circuit board is well known in the art to provide a cheap, effective, and durable means for electrically connecting the LEDs and the driver circuitry. Additionally this creates a clear connection between the driver circuitry and the LEDs of Wells. 
The Examiner notes that the claim recites “for promoting grass growth, in sports turf…” The Examiner finds that Wells teaches a system that may be utilized with all different forms of plants, in greenhouses or outside. Additionally, such limitations cannot be relied upon to distinguish over the prior art because they are seen as intended use/result (i.e., when the claim is directed to a lighting device, any recitation concerning the environment in which the lighting device is employed is not part of the inventive lighting device). Only structural and some functional limitations are given patentable weight. 
“(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Regarding claim 12, Wells teaches that at least one LED board (see fig. 2 of Szeto) has at least one integrated circuit (LED driver circuits see fig. 2a for example) connected to the LEDs in at least one of the sets of LEDs (receives LEDs).
Regarding claim 13, Wells teaches that the control unit is a control board having a plurality of channels and at least one channel controls a single LED (each sub array contains at least one LED, range encompasses single LED) on the LED board (see fig. 12b, LED controller 130).
Regarding claim 14, Wells teaches that the control unit is a control board (see fig. 5f).
Regarding claim 15, Wells teaches that the at least one LED board comprising at least one of an LED (LED subarray), a UV LED or an OLED.
Regarding claim 16, Wells teaches that the LED board comprises at least one UV LED having a peak at 395 nm, at least one LED having a peak at 440 nm and at least one LED having a peak at 660 nm (see fig. 9a).
The Examiner notes that it is unclear if the LEDs have a peak at the exact wavelengths recited in the claim. However, such an optimization is specifically recited in the Wells reference, see p. 0126 “In general, the types of LEDs of lighting system 100a are chosen so that lighting system 100a can provide a wavelength spectrum which drives the physiological activity of a 
Regarding claim 18, Wells teaches also comprising at least one of a measuring unit, a spectrometer, an IR-sensing probe temperature transmitter, and a DMX converter connected to the control unit (see p. 240 sensors, including measuring units).
Regarding claim 19, Wells teaches structure capable of performing a method for promoting turf growth of sports turf comprising: 
providing a light-emitting device comprised of at least one LED board containing a plurality of sets of LEDs (LED sub arrays, see fig. 5f), the LEDs in each set of LEDs capable of emitting light spectra that corresponds to only one color, at least one set of LEDs capable of emitting blue light and at least one other set of LEDs capable of emitting red light, a control unit (see fig. 12b),
an IR heat radiator connected to the control unit (IR LED array 124),
 and a power source (power signal) connected to the control unit and the at least one LED board, wherein the control unit has at least three channels (see fig. 5f, different channel for each sub array), each channel capable of controlling power (see p. 0083) to LEDs in the selected set of LEDs and no two channels of the at least three channels are capable of controlling power to the seame LEDs,
positioning the light emitting device adjacent the sports turf so that light emitted from the LEDs and heat from the IR radiant heater are directed towards the sport turf (see abstract, light is received by plants) 
selecting light spectra and intensities needed by the sports turf (see p. 0126), and providing power to only those sets of LEDs that emit the selected light spectra and intensities to 
applying heat to the sports turf using the IR radiant heater(124) with a power dimmer and the control unit controlling an amount of heat that strikes sports turf solely by regulating heat output of the IR radiant heater (potentiometer).
Wells does not teach that the board is an LED board. 
Szeto teaches that the board is an LED board (circuit board substrates and driver board 46). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the circuit board structure of Szeto to support the light emitting diodes of Wells as a circuit board is well known in the art to provide a cheap, effective, and durable means for electrically connecting the LEDs and the driver circuitry. Additionally this creates a clear connection between the driver circuitry and the LEDs of Wells.
Wells does not specifically recite using the structure on sports turf. However, the recitation of the target of the illumination structure does not affect the invention. I.e. the method is identical regardless of the affected target. The turf is not part of the claimed invention, and therefore is only the intended use for the method.
Additionally, the use of the illumination structure of Wells on sports turf would be obvious to one of ordinary skill in the art as there is a well known need for precise, modifiable, and artificial light sources for turf that is to be used in the off season and often in arenas with insufficient natural light. 
Furthermore, such structure is well known in the art, see Waumans, 2011/0115385, p. 0038, the use of artificial lighting on turf. 
Regarding claim 22, Chemel teaches that the light-emitting device additionally comprises a spectrometer (spectrometer p. 0176) that measures light spectra and then only selected light spectrum is emitted (Wells teaches only emitting the desired light spectrum).

Regarding claim 23, Wells teaches that the selected light spectra is determined by a condition of the sports turf which indicates that the selected light spectra will aid growth (see p. 0126).
Regarding claim 24, Wells does not specifically recite that the IR radiant heater is a heat radiation bar. 
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner finds that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a bar or array or IR LEDs in the structure of Wells to have an elongated structure capable of irradiating multiple plants or evenly distributing IR for the target. Wells teaches multiple IR LEDs, see fig. 5f IR LEDs 124 and fig. 5g IR LEDs 129, but does not teach them formed into an elongated structure. 
Regarding claim 25, Wells does not specifically recite that the IR radiant heater is a heat radiation bar. 
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner finds that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a bar or array or IR LEDs in the structure of Wells to have an elongated structure capable of irradiating multiple plants or evenly distributing IR for the target. Wells teaches multiple IR LEDs, see fig. 5f IR LEDs 124 and fig. 5g IR LEDs 129, but does not teach them formed into an elongated structure. 

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Szeto, further in view of Waumans (U.S. 2011/0115385) and Chemel (U.S. 2010/0259931).  
Regarding claim 20, Wells teaches that the light-emitting device additionally comprises a power dimmer (see p. 0083, uses potentiometer).
Wells does not teach an IR-sensing probe temperature transmitter, a DMX converter, wherein the IR temperature sensor by means of an IR beam, the scans sports turf and transmits detected temperatures to the control unit, and then performs a target-actual adjustment with this temperature value, so as to determine a control value, which is converted into an output signal, the output again is converted by the DMX converter to DMX, and then the converted value is transmitted from the DMX converter to the power dimmer, which then controls the output of the IR heat radiator.
	Waumans teaches an IR-sensing probe temperature transmitter (IR image sensor see p. 0034), wherein the IR temperature sensor by means of an IR beam, the scans sports turf (forms 3-d image) and transmits detected temperatures to the control unit (see p. 0034-0035, sends desired information), and then performs a target-actual adjustment with this temperature value, so as to determine a control value (see p. 0047), which is converted into an output signal (see p. 0047 -0048, processes sensor signals and adjusts optical properties, also see p. 0012) and that the signal is transmitted to a power dimmer (lighting unit, controls beam flux and light dark cycle from the control signal see p. 0021, 0024, 0027).
	The combination of Wells and Waumans does not teach a DMX converter, the output again is converted by the DMX converter to DMX, and then the converted value is transmitted from the DMX converter to the power dimmer, which then controls the output of the IR heat radiator.

	It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a DMX signal from the control unit of Wells to control the beam drivers of Wells in response to an IR sensing probe of Waumans as DMX is a well known standard of light signal transmission, frequently used in the art and taught by Chemel as an obvious lighting specific signal format. 
	The combination of Wells, Waumans, and Chemel results in the power dimmer being utilized to control the IR led array in response to the control signal from the controller that has determined the control signal in response to the IR temperature sensor as the IR LEDs are the primary form of heat transfer from the LED array (as they utilize IR) and the controlling of such is required to maintain the plants at optimal temperature levels as is well known in the art. I.e. it would be obvious to a person having ordinary skill in the art to utilize the controller to determine whether the plants need more or less IR light depending on the IR levels of the plant. 

Regarding claim 21, Wells and Chemel does not specifically teach that the control unit performs the target-actual adjustment with values of 0-10 V, the output signal is between 0 and 10 V, the DMX converter converts the output signal of 0-10 V into values of 1-255, and the DMX converter transmits a value of 0-255 to the power dimmer.
The Examiner finds that the voltage of the signal is nonmaterial to the operation of the device. I.e. the level of voltage output by the control unit to the DMX converter does not affect the operation of the device. Whether a signal varies between 0 and 1 volt or 0 and 10 volts does not affect the operation of the signal. The prior art uses a signal in an identical way for an identical purpose, i.e. controlling the RGB value of the light. The Examiner finds that the prior art teaches the function and structure of the signal and that the magnitude is entirely immaterial but 
Additionally, DMX output signals are a standard of 1-255 bits for RGB lighting, i.e. it is well known and utilized in the art. The magnitude and format of a signal are not patentable subject matter.
Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument, that asserts that the Wells lighting device contains fans and heat sinks that affect the amount of heat generated by the arrays of LEDs and therefore a user cannot regulate the amount of heat striking the sports turf solely by regulating heat output of the IR radiant heater using the power dimmer, the Examiner respectfully disagrees. 
The Examiner notes that the claim as presented is unclear. Additionally, the Examiner finds that Applicant’s invention is incapable of performing the function as argued. Just as Wells’ IR device gives off ambient heat from the heat sink and fan, so Applicant’s device gives off ambient heat from running a current through a quartz radiator, as the power source, control unit, electrical wiring, etc all emits heat through convection, conduction, and radiation. Additionally quartz radiators themselves release heat via conduction, convection, and radiation. And further, ambient and environmental heat are incapable of being controlled by the control unit of the claimed invention. 
The Examiner finds that the amended claim sets forth a negative limitation that it is incapable of performing and that obfuscates the claim. 
Turning off the fan of Wells would then read on the claim as presented. This is merely an example to indicate that applicant should overcome the prior art in a structural manner instead of a functional manner. 
Regarding Applicant’s argument that Wells and Waumans does not teach the lighting system for the particular use of sports turf, the examiner respectfully disagrees. 
Wells teaches the same general intended use: to facilitate the growth of plants. The more specific use; sports turf; does not materially alter the scope or nature of the invention. I.e. Wells teaches a structure for facilitating plant growth, the nature and means of the plant is immaterial. It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used or customized the structure of Wells to be used for sports turf as sports turf has a commonly known need for artificial light sources in stadiums, during off seasons, etc. Additionally see Waumans p. 0038.
Additionally, Applicant argues that Wells only teaches the use of its lighting system on indoor plants. The Examiner notes that sports turf may also be indoors. The recitation of outdoors or indoors with regards to the application of the invention is still regarded as intended use. Again, the use of an invention cannot be relied upon to overcome the prior art that teaches the structure. 
In the interest of compact prosecution, the Examiner suggests an interview. The Examiner finds that minor differentiations in the function of the claimed invention as compared to the prior art (such as not using forced convection), are unable to overcome the prior art or be relied upon for grounds of allowance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/Matthew J. Peerce/Primary Examiner, Art Unit 2875